Citation Nr: 1725621	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post left upper lung lobectomy and chemotherapy treatment.

2.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD) with major depressive disorder and panic disorder prior to March 5, 2012, and in excess of 70 percent thereafter, to include entitlement to an earlier effective date for the award of service connection.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 5, 2012.  


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to June 1986 and on active duty with the United States Air National Guard from March 1988 to January 1989, June 1991 to April 1992, and August 1992 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and September 2012 and June 2014 rating decisions of the VA RO in Columbia, South Carolina.

In September 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claims folder.  The Veteran subsequently requested a Board videoconference hearing before a Veterans Law Judge in his February 2016 substantive appeal, VA Form 9.  However, in December 2016, the Veteran's authorized representative withdrew the request for a Board hearing.  In light of this withdrawal, the Board will proceed to adjudication of the appeal at this time without the benefit of an additional hearing.

This case was last before the Board in May 2011, when the issues of service connection for lung cancer and a psychiatric disorder were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review.

During the pendency of the appeal, entitlement to service connection for PTSD was awarded in a September 2012 rating decision with a 50 percent disability rating effective as of October 5, 2006.  The Veteran appealed the effective date and rating assigned, and in June 2014, a rating decision was issued which increased the disability rating to 70 percent as of March 5, 2012.  The Veteran continued to appeal the rating assigned.  

As a final initial matter, in January 2017, the Veteran's representative filed a motion to advance his case on the docket.  As the criteria for advancement on the docket have been met, the motion is granted, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the March 2014 Decision Review Officer (DRO) hearing, the Veteran stated he withdrew the issue of an earlier effective date for service connection for his PTSD; further, in a January 2017 statement, the Veteran's representative stated the Veteran wished to withdraw the issue of an evaluation in excess of 70 percent for his PTSD since March 5, 2012.  The Board construes these statements to be withdrawals of both the entitlement to an earlier effective date for service connection of PTSD and of an evaluation in excess of 70 percent for PTSD since March 5, 2012.  

2.  Prior to March 5, 2012, the symptoms associated with the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas.

3.  From October 5, 2006 to March 5, 2012, the Veteran's service-connected PTSD rendered him unable to secure substantially gainful employment.

4.  The Veteran was exposed to oil well fires during his active service in the Persian Gulf from June 1991 to April 1992 and from August 1992 to November 1992.

5.  The evidence is at least in equipoise as to whether adenocarcinoma of the lung is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to an earlier effective date for the award of service connection for PTSD and an evaluation in excess of 70 percent for PTSD since March 5, 2012 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing a 70 percent evaluation, but no higher, for the period prior to March 5, 2012 for the Veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for establishing entitlement to TDIU from October 5, 2006 to March 5, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.12, 4.16 (2016).

4.  The criteria establishing service connection for adenocarcinoma of the lung have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Earlier Effective Date and Evaluation in 
Excess of 70 Percent since March 5, 2012 for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016). Withdrawal may be made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2016).

At the March 2014 Decision Review Officer (DRO) hearing, the Veteran stated he withdrew the issue of an earlier effective date for service connection for his PTSD.  This issue has not been certified to the Board, and the Veteran's representative has not presented any further argument addressing the matter. 

Further, in a January 2017 statement, the Veteran's representative stated the Veteran wished to withdraw the issue of entitlement to an evaluation in excess of 70 percent for his PTSD since March 5, 2012.  The Board construes these statements to be withdrawals of both the entitlement to an earlier effective date for service connection of PTSD and of an evaluation in excess of 70 percent for PTSD since March 5, 2012.  

Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Increased Rating for PTSD prior to March 5, 2012

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in September 2012 and July 2014.  
VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in August 2007, December 2010, March 2012, and November 2012, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was awarded service connection for PTSD from October 5, 2006.  The Veteran's PTSD has been evaluated as 50 percent disabling from October 5, 2006 to March 4, 2012, and 70 percent disabling for the period beginning March 5, 2012.  Those evaluations are assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

During his September 2010 Board hearing, the Veteran reported he had suicidal ideations as early as 1994, and got angry and had outbursts all the time.  During his March 2014 DRO hearing, the Veteran reported that since he came back from Desert Storm, he has had suicidal thoughts, uncontrollable fits of rage, and problems with short-term memory, concentration, and sleep.  Further, he reported he has neglected his personal appearance and hygiene, and has experienced social withdrawal and marital problems. 

Turning to the clinical evidence, in May 2006, at a routine appointment for chronic medical problems, the Veteran reported that if it were not for his girlfriend, he would kill himself, and that he felt so mad that he wanted to blow up the social security office.

In July 2006, the Veteran reported mood swings, anger, anxiety, and irritability.  Additionally, he reported he had experienced thoughts of suicide due to significant financial problems and homelessness.  He also described thoughts of lashing out at others, but denied any suicidal or homicidal plans.  Further, the Veteran reported chronic sleep problems and significant difficulty with short-term memory.  His examination showed appropriate grooming, normal speech, and an angry mood, but normal affect.  Further, it showed transient and reactive suicidal and homicidal thoughts, and poor short-term recall.

The Veteran underwent a VA examination in August 2007.  The Veteran denied that he experienced significant depression, but reported he experienced anxiety and felt irritable "all the time."  He was married and stated that he got along with his wife "pretty good".  The Veteran reported a close relationship with three of his brothers.  For leisure activities he said that he liked to talk with people.  On examination, the examiner noted the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative, friendly, and attentive, and his affect, attention, orientation, memory, thought process, and thought content were all normal.  The Veteran reported no delusions, inappropriate behaviors, ritualistic behavior, panic attacks, or homicidal thoughts.  However, the examiner noted the Veteran reported passive suicidal thoughts.  The examiner diagnosed the Veteran with anxiety disorder, and concluded that his symptoms were transient and mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

In September 2009, the Veteran reported irritability, some dreaming about military situations, insomnia, and difficulty concentrating at times.  His mood was described as calm and pleasant, and he reported no suicidal or homicidal ideations.  His examination showed good hygiene, cooperative behavior, coherent speech, normal thought content, clear thought processes, no hallucinations or delusions, intact memory, and good judgment and insight.  The Veteran's examination remained the same in December 2009.

In March 2010, the Veteran reported insomnia, anxiety, and irritability.  Further, he reported having nightmares, difficulty concentrating, and that he had thrown or broke objects when angry.  His examination showed good hygiene, cooperative behavior, normal psychomotor activity, and coherent speech.  His mood was calm and pleasant, but intermittent periods of anxiety and irritability were noted.  The examiner noted no suicidal or homicidal ideations, clear thought processes, intact memory, and good judgment and insight.  The assessment was PTSD, with recent insomnia, anxiety, and irritability symptoms noted.

The Veteran underwent a second VA examination in December 2010.  He reported that he was always angry and forgot things all the time.  He reported that he was sleeping 2-3 hours a night, was hypervigilant and on guard, and endorsed a startle response.  The examiner observed that the Veteran did not make eye contact throughout the session, and was upset and emotional.  The Veteran remained married.  He and his wife lived in different cities but would visit on weekends.  On examination, the Veteran's hygiene was adequate, but his affect was labile, serious, and angry.  His mood was described as mostly angry, and the examiner noted the Veteran had occasional suicidal thoughts.  The examiner also noted the Veteran's short term memory, attention, and concentration were impaired.  The examiner opined that the Veteran's PTSD affected his social functioning, and that he would have significant difficulty working with others.  

The Veteran underwent a third VA examination in March 2012.  The examiner noted the Veteran's symptoms included a depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He remained married but was having problems that they attributed to his psychiatric conditions.  On examination, the examiner noted the Veteran was mildly disheveled with stains on his clothing, and he reported a depressed and anxious mood with decreased range and intensity of affect congruent with his mood.  His speech was normal, and no auditory or visual hallucinations were reported.  However, the examiner noted the Veteran reported passive suicidal ideation.  

Lastly, the Veteran underwent a private psychiatric evaluation with Dr. P.M. in January 2014.  The Veteran reported suicidal ideation, illogical speech, near continuous panic or depression, impaired impulse control, and neglect of personal appearance and hygiene.  On examination, Dr. P.M. noted psychomotor speed was slow and inappropriate, affect was depressed and tearful, hygiene and dress were disheveled, and his concentration was impaired.  Further, Dr. P.M. noted the Veteran's thought process and thought content were appropriate, and he denied any flashback type experiences.  Dr. P.M. concluded that he believed the Veteran was severely impaired in his personal life and in his mental function and work abilities.  He opined that based on his review of the complete medical record, it is as likely as not that the Veteran exhibited the signs and symptoms of PTSD at the current level of severity since at least 2006.  

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but not higher, is warranted for the period prior to March 5, 2012.

The Board notes that the basis of the award of 70 percent since March 5, 2012 by the RO was the March 2012 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and the August 2007 and December 2010 examination reports, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran was reporting impaired impulse control, to include periods of unprovoked violence, suicidal ideations, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and an overall occupational and social impairment with deficiencies in most areas.  Further, as noted above, the Veteran's private physician, Dr. P.M., after a review of the complete medical record, opined that it is as likely as not that the Veteran exhibited the signs and symptoms of PTSD, such as suicidal ideation, illogical speech, near continuous panic or depression, impaired impulse control, and neglect of personal appearance and hygiene, since 2006.  

Additionally, the Board notes that the evidence of record prior to March 5, 2012 does not demonstrate any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  As discussed above, the Veteran consistently denied delusions and hallucinations, and had mostly normal thought processes and communication.  Further, while the Veteran reported impaired impulse control and angry outbursts, there is no indication of continued grossly inappropriate behavior or danger of hurting himself or others.  Lastly, while the evidence showed the Veteran with impaired short-term memory loss, there is no indication the Veteran could not remember the names of close relatives, or his occupation and name.  The suicidal ideation, illogical speech, near continuous panic or depression, impaired impulse control, and neglect of personal appearance and hygiene that were among the symptoms displayed by the Veteran were described by Dr. P.M. as productive of severe social impairment, but neither Dr. P.M. or any other examiner considered the Veteran to have total social impairment.  The Veteran remained married throughout this period and he maintained a relationship with his wife.  The Board is also unable to conclude that the Veteran had total social impairment prior to March 5, 2012. 

Accordingly, a 70 percent evaluation, but no higher, for the Veteran's PTSD prior to March 5, 2012 is warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

TDIU from October 5, 2006 to March 5, 2012

VA will grant TDIU when the evidence shows that the Veteran is precluded, by a reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  In this case, the Veteran now meets the schedular requirements under 38 C.F.R. § 4.16 (a) since October 5, 2006, the date on which he has been awarded a 70 percent evaluation by the Board for his PTSD.  

The evidence indicated the Veteran is not currently working; the Veteran's last reported full-time employment was in March 2005.  As discussed in detail above, the significant occupational impairment of his PTSD, to include symptoms such as near continuous panic and depression, impaired impulse control, periods of unprovoked violence, suicidal ideations, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, would at least as likely as not precluded his ability to obtain and maintain any employment since October 5, 2006.  

Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU beginning October 5, 2006, the date on which he is schedularly entitled to TDIU in this case.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Lung Cancer

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the lung cancer claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

VA treatment records showed the Veteran was diagnosed with large cell undifferentiated adenocarcinoma of the left lung in 2005; he subsequently underwent a left upper lobectomy in September 2005 and two rounds of chemotherapy treatment.  The Veteran contended his adenocarcinoma of the left lung was a result of his exposure to oil well fires during service while stationed in Riyadh, Saudi Arabia during Operation Desert Storm.  The Board notes that the Veteran has verified service in Saudi Arabia, to include in Riyadh, from June 1991 to November 1992.

In support of his claim, the Veteran submitted a May 2013 report from Dr. R.H., which noted he reviewed the Veteran's entire claims file, to include service treatment records and VA treatment records.  Dr. R.H. stated that the Veteran served in the Persian Gulf from June 1991 to April 1992 in Riyadh Saudi Arabia, and from August 1992 to November 1992 in Taif, Saudi Arabia.  He stated the service records indicated the Veteran was assigned to Satellite Communications Systems as an Equipment Technician for both tours in the Gulf.  

Dr. R.H. noted that during the Veteran's service in Riyadh, Saudi Arabia, he had day and night exposure to oil well fires and smoke-filled air, and was never offered any protection from the smoke-filled air and its contents.  In support, R.H. cited to a Department of Veterans Affairs Public Health article entitled, Oil Well Fires, Smoke and Petroleum during the Gulf War.  Dr. R.H. noted the article indicated that between February to November 1991, Iraqi armed forces ignited oil well fires, producing dense clouds of soot, liquid, aerosols, gases, and plumes of billowing smoke, in some areas enveloping U.S. military personnel.  He also noted the article stated exposures were highest during the wintertime encampments in Saudi Arabia, which is when the Veteran was stationed there.  In further support, Dr. R.H. cited to an Environmental Exposure Report that showed the southwest boundary of the oil well fire "super plume" was in fact over Riyadh, Saudi Arabia.  

Additionally, Dr. R.H. cited to an Institute of Medicine Report entitled, Fuels, Combustion Products and Propellants that concluded exposure to combustion products during the Gulf War could be associated with lung cancer in some Veterans.  Further, he cited to a 2010 study that revealed only lung cancer showed a statistically significant relative excess among Gulf War Veterans compared with non-Gulf War Veterans.  While Dr. R.H. noted that air monitoring studies and health risk assessments by the Environmental Hygiene Agency and the Center for Health and Preventative Medicine concluded that there was no adverse risk of cancer for Veterans who had been exposed to the oil well fires during the Gulf War, he also noted these studies were flawed.  He noted that the air monitoring studies did not monitor air pollution equivalent to the actual exposures experienced by the troops; further, he noted both the air monitoring studies and health risk assessments failed to look at the toxic exposures of particulate smoke and oil rain.  Further, Dr. R.H. addressed the Veteran's history of smoking cigarettes, finding that due to the Veteran's short history of smoking for only two years, and the fact that he quit smoking entirely by the age of 18, the Veteran's smoking was not related to his diagnosis of adenocarcinoma of the left lung.  In conclusion, Dr. R.H. opined that it is as likely as not that the Veteran's adencocarcinoma of the lung was related to his exposure to smoke from the oil well fires during his tour in Saudi Arabia from 1991 through 1992.

In further support of his claim, the Veteran also submitted an August 2015 report from Dr. E.A., which noted he reviewed the Veteran's entire claims file.  Citing to many of the same reports and studies as Dr. R.H., he also opined that it is as least as likely as not that the Veteran was exposed to environmental toxins including soot, oil fumes, oil rain, and vapors, and that his development of adenocarcinoma of the lung is casually related to his military service.  Further, he opined that it is as least as likely as not that the Veteran's short history of tobacco use did not contribute to the development of adenocarcinoma of the lung.  

The Board finds these opinions to be highly probative; both private physicians reviewed the Veteran's entire claims file, including service treatment records and VA treatment records, and based their opinions on medical principles which applied to the facts of this case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In making this finding, the Board notes there are conflicting medical opinions in the record; VA examiners in February 2012 and May 2015 both provided negative opinions, stating the Veteran's adenocarcinoma of the lung was not related to service.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to this evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In doing so, the Board can favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

After review, the Board finds that the VA opinions provided in February 2012 and May 2015 are minimally probative, as these negative opinions failed to adequately consider the Veteran's private physician's competent, credible, and highly probative opinions.

For instance, in February 2012, the VA examiner based the negative opinion on the premise that the relationship between radon exposure within the Gulf War theatre and lung adenocarcinoma had not been established by preponderance of the medical literature; further, the examiner noted the Veteran's smoking history.  However, as discussed in detail above, the Veteran's private physicians provided adequate medical literature and explanation regarding the connection between oil well fires, environmental toxins, and lung adenocarcinoma.  Additionally, the Veteran's private physicians provided adequate medical literature and explanation that showed the Veteran's short history of smoking cigarettes did not contribute to the development of adenocarcinoma of the lung.  

Additionally, in May 2015, the VA examiner based the negative opinion on the premise that the Veteran is a former smoker and that no currently accepted causal relationship between Gulf War exposure and adenocarcinoma has been found.  However, as with the previous opinion above, the Veteran's private physicians provided adequate medical literature and explanation regarding the connection between Gulf War exposure and lung adenocarcinoma, and to show the Veteran's history of smoking cigarettes did not contribute to the development of his condition.  

Accordingly, the VA examiners' opinions are afforded less probative value then the private opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Board finds that the competent, probative evidence of record, which includes the lay evidence of record and private medical opinions, is at least in equipoise as to whether adenocarcinoma of the lung is related to service.  Resolving all reasonable doubt in his favor, service connection for adenocarcinoma of the lung is warranted.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102.


ORDER

The appeal of the issues for entitlement to an earlier effective date for service connection for PTSD and an evaluation in excess of 70 percent since March 5, 2012 for PTSD are dismissed.

A 70 percent evaluation, but no higher, from October 5, 2006 to March 5, 2012 for the Veteran's PTSD is granted.



	(CONTINUED ON NEXT PAGE)



Entitlement to TDIU from October 5, 2006 to March 5, 2012 is granted. 

Service connection for lung cancer, status post left upper lung lobectomy and chemotherapy treatment is granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


